      Case: 3:13-cr-00105-JJH Doc #: 48 Filed: 08/03/20 1 of 3. PageID #: 298




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



Anthony Cook,                                                 Case No. 3:13-cr-105

                       Petitioner–Defendant,

       v.                                                     MEMORANDUM OPINION
                                                                  AND ORDER
United States of America,


                       Respondent–Plaintiff.


                                     I.        INTRODUCTION

       Petitioner Anthony Cook filed a motion for relief under 28 U.S.C. § 2255, asserting his

sentence should be vacated because his attorney was constitutionally ineffective. (Doc. No. 40, 40-

1, 43). Cook also has filed three motions seeking to have his sentence vacated in exchange for his

promise to renounce his citizenship and move out of the United States. (Doc. No. 45, 46, and 47).

The government opposes Cook’s application. (Doc. No. 42). For the reasons stated below, I deny

Cook’s motions.

                                      II.      BACKGROUND

         Cook was indicted on one count each of receiving, distributing, and possessing child

pornography in violation of 18 U.S.C. § 2252(a). (Doc. No. 1). Cook agreed to plead guilty to

Count 1 and to be sentenced to 180 months in prison and a 20-year term of supervised release in

exchange for the government’s agreement to dismiss Counts 2 and 3 and not to seek a sentence

greater than the statutory mandatory minimum. (Doc. No. 33). I accepted the parties’ Rule
       Case: 3:13-cr-00105-JJH Doc #: 48 Filed: 08/03/20 2 of 3. PageID #: 299



11(c)(1)(C) plea agreement and sentenced Cook to 180 months in custody and 20 years supervised-

release. (Doc. No. 35). Cook did not appeal.

        On May 25, 2018, Cook filed a motion for the appointment of counsel to pursue to § 2255

motion, which I denied. (Doc. No. 39). On September 17, 2018, Cook filed his motion to vacate

his sentence. (Doc. No. 40 at 1).

                                            III.    ANALYSIS

        Section 2255 permits a defendant to challenge the sentence he received through a claim that

the defendant’s sentence was “imposed in violation of the Constitution or laws of the United

States.” 28 U.S.C. § 2255(a). That statute contains a one-year limitations period, which begins to

run on the latest date of one of four circumstances. See 28 U.S.C. § 2255(f)(1)-(4). The

circumstance most pertinent to this case is stated in subsection (1) – “the date on which the

judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1). When a defendant does not file a

notice of appeal, the defendant’s judgment of conviction becomes final fourteen days after the entry

of judgment. Johnson v. United States, 457 F. App'x 462, 464 (6th Cir. 2012) (quoting Sanchez–

Castellano v. United States, 358 F.3d 424, 427 (6th Cir. 2004)); Fed. R. Crim. P. 4(b)(1)(A).

        As I noted above, the judgment entry in this case was filed on April 29, 2014. (Doc. No.

36). The 14-day period in which Cook could file a notice of appeal ended on May 13, 2014. See Fed.

R. Crim. P. 4(b)(1)(A). Cook did not file a notice of appeal, making the deadline to file his § 2255

motion May 13, 2015. He did not file his motion until September 17, 2018. (Doc. No. 40 at 1).

        Cook offers no explanation for the timing of his filing. He asserts he is dyslexic and

indicates he did not know what was on “the Application for Appeal Court . . . [and did] not

understand the questions . . . on the Application.” (Doc. No. 40-1 at 1). It is unclear whether Cook

is referring to an application for direct appeal or to his § 2255 application. In either event, Cook

does not make any effort to pursue those potential remedies in a timely manner or that he might be


                                                     2
       Case: 3:13-cr-00105-JJH Doc #: 48 Filed: 08/03/20 3 of 3. PageID #: 300



entitled to equitable tolling of the one-year limitations period. See Johnson, 457 F. App’x at 469-70 (A

petitioner “is entitled to equitable tolling only if the petitioner shows that (1) he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way and prevented

timely filing.” (citations and internal quotation marks omitted)).

        I deny Cook’s § 2255 motion as time-barred, because he filed it more than three years after

the expiration of the one-year statute of limitations. See, e.g., Sanchez-Castellano, 358 F.3d at 428-29;

Thomas v. United States, 490 F. Supp. 2d 865, 868 (N.D. Ohio 2007).

        Cook also requests that I grant his § 2255 motion in exchange for his promise to renounce

his citizenship. (Doc. No. 44 at 2; Doc. No. 45; Doc. No. 46; and Doc. No. 47). Further, he offers

to sell back his Social Security Number and his constitutional rights for an amount between $725

million and $27.9 billion. (Doc. No. 45 at 1; Doc. No. 47 at 2).

        Federal law governs the circumstances in which a person may voluntarily or involuntarily

relinquish the person’s United States citizenship. 8 U.S.C. § 1481(a). Filing a motion in federal

court is not one of those ways. After Cook fully serves his sentence, including his term of

supervised release, he may renounce his citizenship by following the conditions of § 1481(a)(6). See,

e.g., Koos v. Holm, 204 F. Supp. 2d 1099, 1108 (W.D. Tenn. 2002).

                                          IV.     CONCLUSION

        For these reasons, I deny Cook’s § 2255 motion, (Doc. No. 40), and his motions to vacate

his sentence by renouncing his citizenship. (Doc. No. 45; Doc. No. 46; Doc. No. 47).

        So Ordered.


                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                     3
